El Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
La denuncia en este caso era como sigue:
“Yo, Félicot García, P. I. No. 395, vecino de Fajardo, P. R., calle del Río, número_, mayor de edad formulo denuncia contra Concepción Santiago y Félix Feliciano, por delito de Inf. al Art. 137 del 0. P., cometido de' la manera siguiente: Que en 30 de Nov. 1:30 P. M. de 1925, y en el sitio Maternillo de la Playa de Fajardo, P. R., del Distrito Judicial Municipal de Fajardo, P. R., que forma parte del distrito judicial de Humacao, P. R., los acusados arriba mencionados, allí y entonces, maliciosa, voluntaria e ilegalmente y en los momentos en que el denunciante en unión al Jefe de Distrito y del guardia Tomás Díaz, trataban de ocupar un licor en la casa de los acusados, éstos voluntariamente resistieron, demoraron y estor-baron la acción de las autoridades allí presentes, sujetando al de-nunciante, derribándolo al suelo, dando tiempo a que la señora de la casa cogiera el licor y lo botara.”
A menos que se esté cometiendo un delito o a menos que tenga una orden de allanamiento un policía no tiene más derecho de entrar a una casa particular y empezar'a registrarla que cualquier otro ciudadano. De manera que una denuncia que: ni describe la comisión de un delito ni la ejecución de una orden de allanamiento, no imputa el delito de resistir un funcionario, según lo expresa el artículo 137 del Código Penal,, que dice así:
“Toda persona que voluntariamente resistiere, demorare, o estor-bare a cualquier funcionario público en el cumplimiento de alguna de las obligaciones de su cargo, o al tratar de cumplirla, siempre *769que no hubiere otra pena señalada, incurrirá en multa máxima de cinco mil (5,000) dollars y cárcel por un término máximo de un año.1 ’
No aparece de la denuncia que los policías estuvieran en la casa de los acusados en el cumplimiento de un deber. La mera posesión de bebidas embriagantes en una casa particular sin nada más no es un delito. El Pueblo v. Muñoz (35 D.P.R. 360).
Durante el juicio se demostró que los policías realmente poseían una orden de allanamiento, pero no encontramos que la mostraran o hicieran saber a los acusados que la poseíam De modo que aún si la denuncia hubiese sido suficiente, es-tamos inclinados a creer que hubiéramos estado obligados a declarar que la prueba era insuficiente.

La sentencia debe ser revocada y absolverse los acusados.